Citation Nr: 1221535	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  08-29 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for bilateral hearing loss and, if so, whether service connection is warranted.

2.  Entitlement to service connection for headaches.

3.  Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder (PTSD) with dysthymia, prior to July 21, 2011.

4.  Entitlement to an initial rating higher than 10 percent for a left knee disability.

5.  Entitlement to an initial rating higher than 40 percent for a low back disability.

6.  Entitlement to an initial rating higher than 10 percent for right lower extremity radiculopathy, prior to July 13, 2011, and a rating higher than 20 percent since.

7.  Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy, prior to July 13, 2011, and a rating higher than 20 percent since.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service in the Army National Guard from June 19, 1977 to October 7, 1977 and from January 2003 to December 2004.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In October 2010, the Board remanded the claims to the RO via the Appeals Management Center (AMC).

In a January 2012 rating decision since issued, service connection was granted for PTSD, retroactively effective from March 16, 2007, and as combined with 
service-connected dysthymia at the already assigned 10 percent rating.  But as of July 21, 2011, the maximum 100 percent rating was assigned for this disability.  So only the immediately preceding period, when the Veteran had the lesser 10 percent rating, is still at issue.

That January 2012 rating decision also increased the ratings for the Veteran's left and right lower extremity radiculopathy from 10 to 20 percent as of July 13, 2011.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that a rating decision issued subsequent to a notice of disagreement (NOD) granting less than the maximum available rating does not abrogate the pending appeal, unless the Veteran expressly indicates he is content or satisfied with the new rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Here, though, the Veteran has continued to appeal for even higher ratings.


FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO denied service connection for bilateral hearing loss.  The Veteran did not appeal.

2.  Additional evidence since submitted, however, by itself or when considered along with the evidence already of record, relates to an unestablished fact necessary to substantiate this claim and, therefore, raises a reasonable possibility of substantiating this claim of service connection for bilateral hearing loss.

3.  The Veteran's bilateral hearing loss is attributable to his military service.

4.  His headaches also are attributable to his military service.

5.  From December 28, 2004 to July 21, 2011, the Veteran's service-connected psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity, but did not cause occupational and social impairment with deficiencies in most areas.

6.  His left knee disability is manifested by painful and limited motion on flexion, but not to the functional equivalent of being restricted to 30 or lesser degrees; he also does not have recurrent subluxation or lateral instability.

7.  His low back disability does not cause unfavorable ankylosis of his entire thoracolumbar spine or incapacitating episodes.

8.  The radiculopathy affecting his lower extremities is relatively moderate, so not just mild but also not moderately severe, and has been for the entirety of this appeal, so even prior to July 13, 2011.

9.  Prior to January 1, 2011, his service-connected disabilities did not prevent him from obtaining and maintaining substantially gainful employment.

10.  But as of January 1, 2011, he not only met the rating requirements for a TDIU, but his service-connected disabilities also prevented him from obtaining and maintaining substantially gainful employment; he has had a 100 percent schedular rating for his psychiatric disability, however, effectively since July 21, 2011.


CONCLUSIONS OF LAW

1.  Since not appealed, the RO's May 2005 rating decision denying service connection for bilateral hearing loss is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002).

2.  But there is new and material evidence since that decision to reopen this claim for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The Veteran's bilateral hearing loss is due to injury - namely, noise trauma, incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

4.  His headaches also were incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

5.  From December 28, 2004 to July 21, 2011, the criteria are met for a higher initial rating of 50 percent, though no greater rating, for the psychiatric disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Codes 9433, 9411 (2011).

6.  The criteria are not met, however, for an initial rating higher than 10 percent for the left knee disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2011).

7.  The criteria also are not met for an initial rating higher than 40 percent for the low back disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2011).

8.  For the entire appeal period, so not just since July 13, 2011, the criteria are met for an initial 20 percent rating, though no greater rating, for the left lower extremity radiculopathy.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124, Diagnostic Code 8520 (2011).

9.  Also for the entire appeal period, so not just since July 13, 2011, the criteria are met for an initial 20 percent rating, though no greater rating, for the right lower extremity radiculopathy.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124, Diagnostic Code 8520 (2011).

10.  Prior to January 1, 2011, the criteria were not met for a TDIU; these criteria have been met ever since, however.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has satisfied all statutory and regulatory notice and duty to assist obligations enhanced by the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is:  (1) necessary to substantiate the claim, (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of a claim:  (1) Veteran status, (2) existence of a disability, (3) connection between the disability and service, (4) degree of disability, and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, this VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


Here, as specifically concerning the claims for service connection, they are being granted in full, so even if there were deficiencies in meeting these obligations concerning these claims, it would be inconsequential and, therefore, ultimately amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error but, above and beyond this, showing it is more than harmless, meaning outcome determinative of the claim).  There is no such possibility in this particular instance as concerning these claims for service connection because the Veteran is receiving the requested benefit.

The Board also is partially, though not entirely, granting some of his 
increased-rating claims, specifically, those concerning the ratings for his psychiatric disability and bilateral (i.e., left and right) lower extremity radiculopathy.  As well, the Board also is granting a TDIU from slightly earlier than when he received the 100 percent schedular rating for his psychiatric disability.

To the extent his claims are not being granted, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  A January 2005 RO letter informed him of the type of information and evidence needed to substantiate his claims, keeping in mind they arose in the context of him trying to establish his underlying entitlement to service connection, since granted.  He is challenging the initial evaluations assigned following the grants of service connection.  In Dingess, the Court held that in cases where service connection has been granted and initial disability ratings and effective dates assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id., at 490-91.

In this situation or circumstance, VA is not required to provide him additional VCAA notice concerning the "downstream" disability rating and effective date elements of his claim.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin, etc., instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved, and this was done.  And, in any event, VCAA letters specifically pertinent to the downstream claims for higher ratings for the disabilities that were determined service connected were sent in September 2006, February 2007, August 2007, June 2008, October 2010, and November 2011.

Regarding the duty to assist him with his claims, the Veteran's relevant medical evaluation and treatment records were obtained - including his service treatment records (STRs) and post-service VA and private records, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that any additional evidence, relevant to his claims being decided, is available and not part of the claims file.  He also was afforded VA compensation examinations, both initially to determine the nature and etiology of his claimed disabilities, including especially in terms of their potential relationship with his military service, and then for those disabilities deemed service connected to assess and reassess their severity to, in turn, determine whether the ratings for these disabilities are appropriate.  38 C.F.R. § 3.159(c)(4).

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  See also Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The VA examination reports are thorough and supported by the record.  They also consider the pertinent history, contain sufficient findings and detail, and provide supporting rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, they are adequate upon which to base a decision.  38 C.F.R. § 4.2.  As well, they satisfy 38 C.F.R. § 3.326.

There also was compliance with the Board's remand directives in terms of providing the required VCAA notice and obtaining all outstanding records and having the Veteran undergo the necessary VA compensation examinations.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

So, in sum, "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claims."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

New and Material Evidence

In a May 2005 rating decision, the RO denied service connection for bilateral (i.e., right and left ear) hearing loss on the basis that the evidence then of record did not show audiometric findings meeting the criteria for a grant of service connection for defective hearing.  The Veteran did not initiate, much less perfect, an appeal of that decision since an NOD was not received within the subsequent one-year period.  38 C.F.R. § 20.201.  Further, additional evidence pertinent to the claim was not received within that ensuing year, either.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit Court explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id., at 1368.  The Federal Circuit Court noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.  

Absent any such occurrence or submission of supplemental evidence in this particular instance, the RO's May 2005 rating decision, since not appealed, is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  Prior unappealed decisions are final and binding, however, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The evidence to be considered in making this new-and-material determination is that added to the record since the last final and binding denial of the claim, regardless of the specific basis of that denial, so irrespective of whether it was on the underlying merits or, instead, a prior petition to reopen the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

Since the prior final and binding May 2005 rating decision, evidence has been added to the claims file in furtherance of this claim.  This additional evidence includes various statements from the Veteran concerning how he has experienced ongoing difficulty hearing since his military service, including especially since his more recent service from January 2003 to December 2004.  In pertinent part, and in conjunction with his claim of entitlement to service connection for PTSD, he reported being around exploding mines during service, so near very loud noises.  Indeed, the RO conceded this stressor in eventually granting his claim for PTSD.  Thus, this allegation of acoustic trauma in service as it also relates to his claim for bilateral hearing loss has been confirmed, especially since consistent with the conditions, circumstances, and hardships of his service.  See 38 U.S.C.A. § 1154(a) and (b) and 38 C.F.R. § 3.304(d) and (f)(2).

For the purpose of determining whether new and material evidence has been submitted, the truthfulness, i.e., credibility of the evidence in question is presumed, unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Furthermore, the Federal Circuit Court has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it does not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Subsequent to the RO's consideration of the petition to reopen this claim, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court held that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  In other words, according to the 
post-VCAA version of 38 C.F.R. § 3.156, the threshold for reopening a claim is relatively low, does not require a medical nexus opinion, and does not create a third element of new and material evidence, i.e., does not require the evidence be new, material, and raise a reasonable possibility of substantiating the claim.

And, here, new and material evidence has indeed been received since the RO's May 2005 decision; thus, the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Entitlement to Service Connection

Bilateral Hearing Loss

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  Organic disease of the nervous system such as sensorineural hearing loss will be presumed to have been incurred in service if manifested to a degree of 10 percent or more within one year of the Veteran's separation from service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Claims for hearing loss require that a Veteran have a certain level or amount of hearing loss before it will be considered a ratable disability for VA compensation purposes, and this is expressly defined by VA regulation.  For the purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability..  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Under § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage v. Gober, 10 Vet. App. 494-97 (1997); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. At 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  The Veteran is competent to report what he can observe and feel through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).


In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Veteran's Court (CAVC) similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Service connection may granted for a disease first diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular case, as they concern the claim for bilateral hearing loss.  The Veteran's April 2005 post-service VA audiological examination revealed hearing loss of 40 decibels in the auditory threshold of both ears at 4000 Hertz.  That examination was performed in the initial post-service year.  Thus, he had sufficient hearing loss, even at the time of that evaluation, to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered a ratable disability for VA compensation purposes.  But, as importantly, the Board is also satisfied there was no intervening acoustic trauma from the time his military service ended until that examination that could otherwise account for the hearing loss confirmed during that evaluation.  Certainly then, when resolving all reasonable doubt in his favor, it is just as likely as not that his bilateral hearing loss is related or attributable to his military service or dates back to his service, so service connection for this hearing loss is warranted.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).

Headaches

The STRs reflect that the Veteran was seen in March 2004 for right-side head pain.  In June 2004, he had a mental status examination as part of a medical board evaluation.  It was noted that he had a major depressive disorder as his Axis I diagnosis.  His Axis III diagnosis listed several disabilities, including headaches.  This information was also listed on his DA Form 3947.  Thereafter, in November 2004, he reported to a physician in service that he had a headache and resultantly received a diagnosis of tension headache.

Following his separation from service in December 2004, the Veteran was afforded a VA general medical examination.  He again reported that he had headaches.  He subsequently filed this claim for service connection for these headaches.


During a January 2007 private psychiatric examination, his Axis III diagnoses included migraines.  VA records contemporaneously dated in 2008 show he reported having headaches and was provided a traumatic brain injury (TBI) evaluation, although he did not have that type of disability nor did he report ever having suffered a head injury.  Nevertheless, multiple complaints of headaches were recorded.

The Board previously remanded this claim for the Veteran to be provided another VA compensation examination - this time to specifically determine whether he has headaches that are etiologically related to his military service or date back to his service, so incepted in service.  This examination was conducted in August 2011.  The examiner noted the Veteran had experienced headaches during his service, in March and November 2004.  The Veteran reported that he had headaches that occurred in the front of his head with blurred vision and light sensitivity.  He related that the headaches occurred once per week.  However, the examiner determined the Veteran's diagnosed tension-type headaches were less likely than not caused by or the result of his service.  The rationale was that the Veteran had only complained of headaches with head pain on two occasions during his service, in 2004, up to the present time, which was 7 years later.  The examiner stated there was no further objective evidence the Veteran continued to suffer from headaches.

But as already explained, competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, also may provide a basis for establishing entitlement to service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

The Veteran is competent to report experiencing continuous headaches since service, and this is well within his personal observation and experience.  Headaches are the type of physical manifestation that he can feel and observe.  The Board therefore need only determine whether his lay testimony concerning this also is credible to ultimately have probative value.  Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.

The VA examiner concluded the Veteran's diagnosed tension-type headaches were less likely than not caused by or the result of his service because the Veteran had only complained of headaches with head pain on two occasions during service in 2004 up to the then present time, which was 7 years later, and since there was no further objective evidence that he had continued to suffer from headaches.  However, during service, the Veteran did not just complain of headaches on only two occasions.  His physical evaluation board examination documented that headaches were among his medical disabilities, as listed under Axis III diagnoses.  The notation under Axis III tends to show he had headaches on a regular basis, as he did the other disabilities cited on that Axis, even if he did not report these headaches or they were not objectively diagnosed in his STRs on more occasions.  In addition, he was being evaluated for discharge.  There is no apparent reason why he would not be truthful in his report of medical conditions or why the examiner would record that he had headaches if he did not.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); and Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Further, there was not a gap or lapse of 7 years with no complaints of headaches.  The Board realizes that the intervening VA outpatient treatment records do not reflect treatment for headaches, post-service, until 2008.  The Veteran apparently did not report headaches or seek treatment before then; however, during the initial post-service March 2005 VA examination, the Veteran did report having headaches, and that was just a few short months after he had separated from service in December 2004.  Similarly, he also reported to a private psychiatrist that he had migraine headaches, and headaches subsequently were documented by VA multiple times in 2008, so only 4 years, not 7 years, after the conclusion of his service.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  Most of the probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The examiner here was not fully informed of the pertinent factual premises and did not afford credibility to the Veteran's lay reports of having experienced ongoing headaches since service.  The Board, in contrast, finds that the Veteran is credible in his reports of these continuous headaches as he is competent to make this assessment, he reported headaches during service, in close proximity to discharge, and thereafter.  If, as here, a Veteran has provided lay testimony of in-service symptoms/injury, then, unless the Board finds that the testimony is not credible, an examiner may not ignore that lay evidence and base an opinion that there is no relationship to service merely on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Such medical opinion that does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination) is inadequate.  Id.  The VA compensation examiner in this particular instance basically did not feel there were enough corroborating records.  However, the Board finds the lay evidence, coupled with the available medical evidence, to be probative and persuasive and sufficiently corroborative of headaches from in service onward.  In addition, the report of headaches right after service and since that time also provides the necessary nexus or link between the headaches experienced in service and during the years since.  Accordingly, the Board finds that service connection for headaches is warranted.

Disability Ratings

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before further proceeding with its analysis of the Veteran's claims, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In Fenderson, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged" rating.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (since extending this concept or practice to claims that even do not involve initial ratings, rather, established ratings).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

PTSD and Dysthymia

In a November 2005 rating decision, service connection for dysthymia was granted and a 10 percent rating assigned under Diagnostic Code 9433 retroactively effective from December 2004.  Within one year of that decision, in August 2006, the Veteran indicated he wanted a higher rating.  In addition, in November 2006, his application for a TDIU was received.  In that application, he essentially indicated that his psychiatric disability had worsened.  That document was also received within one year of the rating decision granting service connection.  Thus, the Board accepts that he was appealing the initial rating assigned for his psychiatric disability.  Thereafter, in October 2007, correspondence was received from him in which he again reported that he was seeking a higher rating for this disability

In a January 2012 rating decision, service connection for PTSD was granted, retroactively effective from March 16, 2007.  The Veteran has not appealed that effective date.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating he has to separately appeal this "downstream" issue).  Therefore, from December 2004, the effective date of service connection for dysthymia, until March 16, 2007, when service connection for PTSD was granted, his dysthymia alone is being considered for a higher rating.  Whereas from March 16, 2007 onwards, the PTSD and dysthymia have been combined as concurrent disabilities and are rated together, under the same rating criteria.  Also, as of July 21, 2011, a 100 percent rating was granted, which is the maximum possible rating.  Therefore, from March 16, 2007 until that date, the PTSD and dysthymia are being considered for a higher rating.

In March 2005, the Veteran was afforded a VA examination.  It was noted that he was taking two psychiatric medications.  He was employed as a police officer and was living with his wife and son.  He stated that he slept poorly and awakened during the night.  He was restless and agitated while sleeping.  He was sleeping a little better with an increased medication dosage.  He indicated that he consumed alcoholic beverages and smoked cigarettes, but did not use drugs.  He complained of irritability, stating that he became verbally aggressive with his wife and that they had many quarrels.  He stated that he had been depressed and anxious.  Mental status examination revealed that he was clean and appropriate in his appearance.  He was alert and oriented times three, so in all spheres to time, place and situation.  His mood was depressed and his affect constricted.  His attention was fair, but he avoided eye contact.  His concentration and memory were good.  His speech was clear and coherent.  He was not hallucinating and there were no delusions.  He was not suicidal or homicidal.  His insight and judgment were fair.  

He exhibited good impulse control.  The diagnosis was dysthymia and the Global Assessment of Functioning (GAF) score was 65.  The examiner later stated in an addendum that the dysthymia was related to the Veteran's military service.

VA outpatient records reflect psychiatric treatment.  In April 2005, the Veteran reported that he had a loss of interest, social isolation, crying spells, sleep interruption, nightmares, auditory hallucinations, feelings of forgetfulness and worthlessness, thoughts of death (but not suicide), irritability, ill humor, anger, anxiety, and restlessness.  Mental status examination revealed that he had adequate hygiene and motor behavior.  He was cooperative, but his mood was depressed.  His affect was constructed.  His voice pitch was low.  He had auditory and visual hallucinations.  His thought content revealed feelings of worthlessness.  His thought process was logical and coherent.  He was oriented in all spheres.  His memory was intact.  His judgment was poor.  His insight was fair.  The diagnosis was depression.  The examiner did not feel PTSD was present.  The GAF score again was 65.  Subsequent records were consistent with this report.  In June 2005, he reported increased anxiety, problems sleeping, and irritability.  In a June 2006 report noted poor socio-occupational functioning. 

In January 2007, the Veteran was seen by a private psychiatrist.  The Veteran was described as being anxious and nervous.  He was unable to concentrate well.  He had difficulties coping with new and old situations, including work  His anxiety, particularly social anxiety was increasing which results in withdrawal and isolation.  On mental status evaluation, he appeared anxious, confused, and depressed.  On some of his answers, he stuttered and had word finding issues.  He had no interests or hobbies.  Then currently, the psychiatrist indicated there was a significantly reduced level of cognitive functioning compared to previous functioning.  Mental status examination also revealed that his voice was low, but his articulation was clear.  He was logical and coherent.  His facial expression revealed sadness.  He maintained eye contact and was cooperative.  At times, he had slow motor behavior.  He was not withdrawn.  He had auditory and visual hallucinations.  He denied suicidal and homicidal ideation.  He had poor interpersonal relationships.  His mood was depressed and anxious.  His contact with reality was adequate.  His memory was adequate, but his concentration was poor.  He had insomnia.  His abstraction, judgment, and vision were poor.  The diagnosis as major severe depression.  His GAF score was 50 out of 70.  The evaluating psychiatrist noted the Veteran had no tolerance to his frustrations and had a poor capacity to resolve problems inside and outside of his home.  He did not participate in any group activities, did not visit others, and did not receive visitors.  He did not use the telephone.  This evaluating psychiatrist further indicated that the Veteran was unable to work, however, as noted below, the Veteran maintained employment; nevertheless, his functioning was certainly reduced.

In February 2007, the Veteran was afforded another VA psychiatric examination.  His history and symptoms were basically the same as previously indicated.  It was noted that he had been a police officer for 27 years and lived with his wife and son.  He was able to perform his job with satisfactions.  Mental status examination revealed that he was neat and appropriate in his appearance.  He was alert and oriented times three.  His mood was depressed and his affect was constricted.  His attention was good.  His concentration and memory were good.  His speech was clear and coherent.  He was not hallucinating.  He was not suicidal or homicidal.  His insight and judgment were fair.  He exhibited good impulse control.  The examiner felt there was mild impairment in social functioning.  The diagnosis was dysthymia and the GAF score was 65.

Thereafter, the Veteran's VA outpatient records continued to reflect psychiatric treatment and GAF scores in the 60-65 range.  His cognitive functioning and symptoms were consistent with those already reported.  He remained on psychiatric medication.  In July and August 2011, he was reevaluated, but the July 21, 2011 examination revealed total occupational and social impairment that resulted in the assignment of a 100 percent schedular rating as of that date.  The GAF score was 55, so lower than in years past.


A GAF score is a scaled rating reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  An examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious 

impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  Psychiatric disabilities evaluated under Diagnostic Codes 9433 (dysthymia) and 9411 (PTSD) are rated according to the General Rating Formula for Mental Disorders, so according to the same standards.

These rating criteria provide a 10 percent rating for occupational and social impairment due to transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication.  

These rating criteria provide a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Veteran was assigned a 10 percent initial rating, that is, before eventually receiving the maximum possible 100 percent rating.  During the appeal period in question, his GAF scores range from 50-65, indicative of mild-to-serious-or-severe symptoms.  Although this would appear to indicate a wide fluctuation in functioning, when reviewing the evidence in its totality, he generally reported very similar symptoms to all examiners.  In addition, with the exception of the February 2007 examiner who noted just relatively mild social impairment, the medical evidence tends to show that he only socialized within his immediate family unit and, even then, that his relationships were strained due to his irritability.  He generally appeared appropriate and his speech normal, such as in tone, rate and rhythm.  In addition, his cognitive functioning was basically intact for thought processes and memory.  However, he consistently had constricted affect, depressed and anxious mood, poor to just fair insight and judgment, and auditory and visual hallucinations.  Therefore, despite some of the GAF scores, the Board finds that a higher 50 percent rating, though no greater rating, was warranted during this initial time period at issue from December 28, 2004 to July 21, 2011, when he received the highest possible rating of 100 percent.  He had occupational and social impairment with reduced reliability and productivity based on his constricted affect, impaired judgment, disturbances of motivation and mood, reported hallucinations, and difficulty in establishing and maintaining effective work and social relationships.

An even higher 70 percent rating is not warranted during this initial period, however, because he did not have suicidal or homicidal ideation.  He also did not engage in obsessional rituals.  His speech was not intermittently illogical, obscure, or irrelevant.  His thought processes were intact.  There were no reported panic attacks.  And while he had depression, it was not to the extent that he was unable to function as he maintained employment.  He described anger and irritability, but examiners indicated that he had good impulse control.  There is no evidence of spatial disorientation.  He also did not have neglect of personal appearance and hygiene; to the contrary, on examination he appeared clean and appropriately dressed.  He had difficulty adapting to work and in social situations, but difficulty in establishing and maintaining effective work and social relationships is contemplated by the lesser 50 percent rating.  He was not unable to maintain a relationship as he remained residing with family and at his place of employment until his retirement in 2011.

The Board is aware that the symptoms listed under the 70 percent evaluation are mere examples of the type and degree of symptoms for that evaluation, so not an exhaustive list, and that the Veteran need not demonstrate those exact symptoms to warrant a 70 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings, shows his psychiatric symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity, not occupational and social impairment with deficiencies in most areas, as he maintained employment and his living situation and did not exhibit overall symptoms compatible with an even higher 70 percent rating.  Instead, he was at most 50-percent disabled during this initial period, so this is the rating that must be assigned - albeit a greater rating than the 10 percent rating he first received.  38 C.F.R. §§ 4.3, 4.7.

Left Knee

Also in the November 2005 rating decision, service connection was granted for parameniscal cyst, posterior medial tibial condyle, and a 10 percent rating initially assigned retroactively effective from December 1994.  The 10 percent rating was assigned under Diagnostic Code 5257-5003.  In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  So a hyphenated diagnostic code reflects a rating by analogy.  See 38 C.F.R. §§ 4.20 and 4.27.

In August 2006, the Veteran indicated that he was seeking a higher rating.  Thus, since this correspondence was within a year of the November 2005 rating decision, it is accepted that he has appealed the initial rating.  Fenderson, 12 Vet. App. at 125-26.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, if those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59 , painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

Recently, however, the Court clarified that mere pain alone, although it may cause functional loss, does not in and of itself constitute function loss under VA regulations that evaluate disabilities based upon limitation of motion, and is just one factor to be considered when evaluating functional impairment.  See Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id., at *11; see 38 C.F.R. § 4.40.  But having said that, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In March 2005, the Veteran had a magnetic resonance imaging (MRI) of his left knee that revealed no evidence of meniscal tear or definite ligamentous abnormality; there was just very small joint effusion with some fluid posterior to the medial tibial condyle.  It appeared to be a parameniscal cyst.  

Also in March 2005, he had a VA general medical examination.  He indicated that he had a sensation of loosening in his left knee with pain on prolonged bending or walking for more than 15-20 continuous minutes.  The MRI's findings were reviewed.  On examination, there was no swelling, warmth, or redness.  The diagnosis was enthesopathy changes at the medial aspect of the patella.  

A VA joints examination was also conducted in March 2005.  Physical examination revealed range of motion from zero degrees of extension to 30 degrees of flexion.  There was no painful motion.  The Veteran also was not further limited by pain, fatigue, weakness, or lack of endurance following repetitive use or during flare-ups.  

The examiner indicated there was no major functional impact.  There was no evidence of edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  Although the Veteran reported tenderness to palpation, there was no change on his face which exhibited a pain-free expression during testing.  The examiner further stated that the Veteran could walk unaided, there was no ankylosis, the joint was stable and pain-free, there was no leg length discrepancy, and there were no constitutional signs or inflammatory arthritis.  The diagnosis was parameniscal cyst with a very small knee joint effusion to the posterior medial tibial condyle with no meniscal tears, no anterior crusciate or posterior crusciate ligament tears, normal patellar femoral joint space, and no chondromalacia.  The Veteran did not have the type of functional impairment during that evaluation contemplated by DeLuca.  He reported that he had suffered acute knee pain on several occasions, which lasted two hours and negatively impacted his working, sitting, and walking long distances.  In an addendum, the examiner confirmed the left knee disability was related to the Veteran's military service, hence, the subsequent granting of service connection for this disability.

But as concerning the severity of this disability, which is now the determinative issue, thereafter, treatise evidence was received that pertained to meniscal cysts and indicated that cysts may form due to injury and cause swelling, pain, and changes in range of motion.

In February 2007, the Veteran had another VA examination, this time a joints evaluation.  He reported having knee pain with swelling, locking, fatigability, and lack of endurance for ambulation.  He also reported having weekly flare-ups of pain of a 9 out of 10 on a scale of 1 to 10 with 10 being worse.  He related that they lasted anywhere from 3 to 8 hours.  He indicated that prolonged standing, sitting, or ambulation caused pain for which he took medication for alleviation.  He used a knee brace and a one-point cane for ambulation.  He acknowledged not having instability or subluxation, per se, however.  He was independent with his self care.  

He was working at a police station and had accommodations made due to his low back disability.  Physical examination revealed range of motion from zero degrees of extension to 140 degrees of flexion, with flexion painful in the last 20 degrees of flexion (so starting at 120 degrees).  Although pain was elicited on flexion, there was no weakness, fatigue, or functional loss.  No instability was demonstrated, either.  The diagnosis was parameniscal cyst in the posterior medial condyle of the left knee.  

In July 2011, the Veteran had yet another VA joints examination.  He reported having knee pain with swelling, tenderness, stiffness, weakness, and decreased speed.  He reported experiencing giving way, but no actual instability.  He denied incoordination, dislocation, subluxation, and locking.  He denied flare-ups, but stated that he was unable to walk more than a few yards.  He used a brace, but the use was intermittent.  His gait was antalgic, but there was no evidence of abnormal weight bearing.  There was no inflammatory arthritis.  He had guarding of movement.  There was also lateral tibial plateau tenderness.  There was no Osgood-Schlatter's disease, no crepitation, no masses, no clicks or snaps, no instability, no grindings, no patellar abnormality, no meniscus abnormality, no abnormal tendons or bursae, and no other abnormalities.  McMurray, Lachman, anterior/posterior Drawer, and varus/valgus tests were all normal.  Range of motion testing revealed extension of zero to 125 degrees of flexion with pain on flexion.  There was no evidence of additional limitations after three repetitions of range of motion tests despite pain.  It was noted the Veteran had retired in January 2011.  Prior MRI showed parameniscal cyst in the posterior medial condyle of the left knee.  The examiner indicated the left knee disability had no effect on feeding, a moderate effect on recreation, travel, bathing, dressing, toileting, grooming, and driving, a severe effective on chores and shopping, and prevented exercise.

Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriated diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45(f).

The Veteran does not have arthritis in his left knee, however.  There is no such radiographic evidence, including based on the results of the MRIs.  And, according to DC 5003, arthritis must be objectively confirmed by X-ray or similar means.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257. VAOPGCPREC 
23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that, for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel  further explained however that, if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by 
X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).


The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition, else this will violate VA's anti-pyramiding regulation, 38 C.F.R. § 4.14.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under Diagnostic Code 5257, for "other" knee impairment including recurrent subluxation or lateral instability, a 10 percent rating is warranted if there is slight consequent disability.  A 20 percent rating requires moderate consequent disability, and a 30 percent rating requires severe consequent disability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words 'slight,' 'moderate,' and 'severe' as used in this code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for 'equitable and just decisions.'  38 C.F.R. § 4.6.

But just as in the case of arthritis, the Veteran does not have true subluxation or lateral instability of his left knee.

In considering the potential applicability of other diagnostic codes that also may provide grounds for additional compensation, the Board sees that Diagnostic Codes 5258-59 concern injury to cartilage of the knee.  Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint. The General Counsel suggested in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve symptomatology caused by tears and displacements of the menisci that may be rated separately from symptoms caused by arthritis.

But the Veteran does not have dislocation of the semilunar cartilage, nor has he had removal of the semilunar cartilage of his left knee.


Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, a 20 percent rating is warranted when it is limited to 15 degrees, a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a 50 percent rating requires extension limited to 45 degrees.  

38 C.F.R. § 4.71, Plate II, shows that normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.

It is possible to receive separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

But the Veteran does not have any limitation of or painful motion on extension.  When tested, his extension has at all times been entirely normal - to 0 degrees.  He therefore cannot receive a separate rating for extension because it is not limited or restricted, so no additional disability.

With regards to his knee flexion, so motion in the opposite direction, he has demonstrated 125 to 140 degrees of flexion.  He evidenced pain at 120 degrees.  But even consider this point where his pain set in as, for all intents and purposes, the point where his flexion is restricted does not show he is entitled to a rating higher than 10 percent under DC 5260.  Indeed, to the contrary, flexion at this level even far exceeds the 60-degree limitation, in fact, is double the amount, needed for even the most minimum 0 percent rating under DC 5260.  Clearly then, 

even considering his pain, his flexion is not sufficiently limited to warrant a rating higher than 10 percent, which requires an even greater restriction of flexion to 30 degrees or less.

Thus, in sum, the Veteran's left knee disability causes painful and limited motion on flexion to 120 degrees under DC 5260.  The Board realizes the RO used a different diagnostic code to rate this disability.  However, one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 vet. App. 625, 629; see also Butts v. Brown, 5 Vet, App. 532, 538 (1993).  In this case, since the Veteran does not have arthritis of the left knee or subluxation or lateral instability, being rated under DCs 5003 and 5257, respectively, in less appropriate than just instead being rated on limitation of flexion under DC 5260, which he does have, albeit, as discussed, not to an extent deserving of a rating higher than 10 percent.

The Board also has considered the application of other alternative codes, but finds that DC 5262 (impairment of the tibia and fibula) and DC 5263 (genu recurvatum) are not applicable here, as the evidence does not show that the Veteran has the type of impairment or disability contemplated by these other DCs.  He also does not have ankylosis of his left knee.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  So DC 5256 does not apply.


Low Back and Associated Left and Right Lower Extremity Disabilities

In a May 2005 rating decision, service connection was granted for posteromedial herniation at L4-5, L5-S1, with spinal canal right neural foramina narrowing, lumbar myositis and compression of the right L5-S1 nerve roots.  A 40 percent rating was assigned under Diagnostic Code 5243 retroactively effective from December 2004.  This was considered the most appropriate rating based on his orthopedic impairment of the low back.  In addition, service connection was granted for associated right and left lower extremity lumbosacral radiculopathy, with each lower extremity receiving an initial 10 percent rating under Diagnostic Code 8520.  These two ratings were to compensate the Veteran for his neurological impairment due to his low back disability.  In August 2006, he requested higher ratings.

Records show that, in December 2004, he had undergone an MRI that had revealed discogenic disease of the lower lumbar spine.

In March 2005, he had a VA general medical examination.  He reported having low back pain that radiated into his lower extremities causing numbness and tingling.  Muscle spasms and tenderness of the lumbar spine were noted, as well.  The diagnosis was discogenic disease of the lower lumbar spine.

Also in March 2005, he had a VA spine examination.  He reported having constant low back pain that was moderate-to-severe in intensity.  Precipitating factors were sitting too long, sleeping, bending, and a lot of walking.  The alleviating factor was medication.  He related that, during the past year, he had experienced an acute low back pain flare-up on 6-7 occasions per month, lasting for 2 days.  There was no bowel or bladder dysfunction.  He used a cane for ambulation and used a thoracolumbar orthoses.  He was able to walk in his house unaided for 2 hours.  He related that occasionally he had to have help bathing and dressing.  He was unable to perform most recreational activities.  He was able to drive for about an hour.  Range of motion testing noted that normal forward flexion was to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 45 degrees.  However, he only had motion to 5 degrees in all directions.  When the Veteran was putting his shoes on, however, the examiner observed the Veteran had slightly greater motion to 15 degrees, without pain.  The examiner could not state whether there were additional limitations due to pain, fatigue, weakness, or lack of endurance, because the Veteran could not do the movement.  There was mild lumbar spasm.  There was no weakness of the legs; strength was 5/5.  There were no postural abnormalities nor fixed deformities.  There were no vertebral fractures.  

Neurological examination revealed the Veteran had diminished sensory pinprick and smooth sensation in the legs, not following any specific dermatomal pattern.  There was no muscle atrophy.  There was normal muscle tone and strength in the lower extremities.  Left Achilles reflex was absent and right Achilles reflex was 1+.  Lasegue's sign was positive on straight leg raising.  

The examiner indicated there had not been any physician-prescribed periods of bedrest.  The diagnosis was posteromedial herniation at L4-5, L5-S1 levels with narrowing of the spinal canal and right neural foramina with severe compression of right L5-S1 nerve roots as shown on the MRI; bilateral lumbosacral radiculopathy due to the low back disorder.  The examiner indicated he could not provide a thorough DeLuca analysis because the Veteran was unable to perform DeLuca maneuvers.  However, it was noted that the major functional impact was difficulty sitting too long, sleeping, walking, or bending a lot.

In February 2007, the Veteran had another VA spine examination.  He reported that the low back pain was stabbing in nature.  Otherwise, his complaints were basically the same as during the prior examination.  Range of motion testing revealed forward flexion of zero to 20 degrees with pain at 10 degrees, extension of zero to 10 degrees with pain at 5 degrees, left and right lateral flexion to 15 degrees with pain at 5 degrees, and left and right lateral rotation with pain during that motion.  There also were tenderness and muscle spasms of the low back.  The Veteran walked with an antalgic gait and limped with his left leg.  He had reversed lordosis of the lumbosacral spine with no scoliosis.  There were no postural abnormalities or ankylosis.  Neurological evaluation revealed decreased pinprick sensation if the lower extremities without any dermatome, no motor impairment, and no atrophy.  Reflexes were 2+ and symmetrical.  There were no vertebral fractures.  Lasegue's sign was negative for both sides.  There still had not been any 
physician-prescribed periods of bedrest.  It was noted that his job had made accommodations for him.

A December 2006 MRI revealed straightening of the lumbar curvature as seen with muscle spasm versus positioning; L4-5 degenerative posterior bulging disc with a central broad based protrusion accounting causing compression of the dural scar and mild to moderate central canal narrowing, as well as bilateral intraforaminal spondylytic ridges accounting for mild neuroforaminal narrowing; L5-S1 mild degenerated posterior bulging disc without definite dural sac compression; mild right-sided intraforaminal narrowing secondary to intraforaminal spondylytic ridge.

In 2008, the Veteran participated in physical therapy for the low back pain radiating into his lower extremities.  On an August 2008 pain assessment, he reported having constant pain.

In February 2009, he reported acute low back pain.  February 2009 electrodiagnostic testing was normal and revealed no evidence of lumbar radiculopathy.  However, thereafter, he continued to report having low back pain that radiated into his lower extremities.

In October 2009, it was noted that he had range of motion of the low back that was limited in all directions with pain in flexion (pain in left leg) and extension/lateral bending.  Muscle strength was still 5/5.  The gait was antalgic and special tests revealed low back pain.  

In July 2011, the Veteran had another VA compensation examination.  He reported having severe flare-ups that occurred every 2-3 weeks and lasted 1-2 days.  They were precipitated by prolonged sitting or lying down, bending, or walking; they caused decreased range of motion and impairment of ambulation.  There was no urinary or fecal incontinence.  He had paresthesias in his legs/feet with weakness.  He described giving fatigue, decreased motion, stiffness, spasm, and pain, but no weakness.  The severity of the pain was moderate, but constant and daily in nature.  It radiated to the legs and was more intense down the right leg.  It was burning in nature.  He used a cane and a brace.  There still had not been any incapacitating episodes (physician-prescribed bedrest).  His posture was normal, his head position was normal, and there was symmetry in appearance.  He walked with an antalgic gait and a limp.  He had lumbar flattening, but no other abnormal curvatures.  There was no ankylosis.  With regard to the thoracolumbar sacrospinalis, there were spasms on both sides, guarding on both sides, pain and tenderness on both sides, but no atrophy or weakness.  The muscle spasms and other symptoms were not severe enough to be responsible for abnormal gait or spinal contour.  Range of motion revealed flexion to 27 degrees, extension to 19 degrees, left and right lateral flexion to 20 degrees, and right and left lateral rotation to 21 degrees.  There was pain on motion.  After three repetitions, there was flexion to 25 degrees, extension to 20 degrees, left and right lateral flexion and rotation to 18 degrees.

Sensory examination revealed normal vibration, position sense, pain or pinprick, and light touch.  There was no dyesthesias.  Motor examination was normal.  There was no muscle atrophy.  Lasegue's was positive on both sides.  A November 2008 MRI was reviewed.  The diagnosis was straightening of the lumbar lordosis as well as multi-level degenerative changes that were worse at L4-5 and L5-S1 with an extrusion of the latter level with impingement on the exiting right S1 nerve root.  It was noted the Veteran had retired in January 2011.  It was also noted that he was unable to exercise, play sports, or due household chores.

In a January 2011 rating decision, the RO granted increases from 10 to 20 percent in the ratings for the associated left and right lower extremity radiculopathy, retroactively effective from to July 13, 2011, the date of the VA examination.


Under the General Rating Formula used for evaluating disabilities of the spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine (meaning when also considering the adjacent cervical segment).

These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.


The rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors note the result of the disease or injury of the spine, the range of motion of the spine in  particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Under the criteria governing disabilities of the lumbar spine, intervertebral disc syndrome (IVDS), i.e., disc disease, is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes.  This latter formula provides a rating of 20 percent for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243, Note (1) (2011).

The Veteran has a 40 percent rating for his low back disability.  In order for a higher rating to be warranted, the evidence would need to show unfavorable ankylosis of his entire thoracolumbar spine.  And although there is no doubting he has severe limitation of motion of his lumbar spine in all directions, indeed, sometimes when examined in years past range of motion to just 5 or so degrees, he does not have ankylosis or what could be considered tantamount to it since he still has some quantifiable measure of range of motion in all directions.  In fact, this was even more so the case during his more recent VA compensation examinations.  As such, a higher rating is not warranted on this basis.

He also has not had any periods of physician-prescribed bedrest, so, by definition, has not had any incapacitating episodes, much less of the frequency, severity and duration required by DC 5243 to warrant a rating higher than 40 percent.

He also is being compensated for the pain radiating into his lower extremities.  As for this neurological manifestation of his low back disability, DC 8520 addresses the impairment affecting the sciatic nerve.  In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

DC 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of this nerve.  38 U.S.C.A. § 4.124a, DC 8520.  Complete paralysis of the sciatic nerve, which is rated as 80-percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis that is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.

The Veteran has consistently complained of radiating pain and numbness into his lower extremities on account of his low back disability.  Although February 2009 testing did not reveal radiculopathy, other medical and lay evidence of record, including MRI reports, confirm he has this associated sciatic impairment.  As noted, his disability rating was 10 percent for each lower extremity prior to July 13, 2011, and has been 20 percent for each since.  But the Board finds that he has been entitled to this higher 20 percent rating all the while, though no greater rating, not just since his VA examination in July 2011.  He therefore is entitled to an earlier effective date for this higher rating.

He has consistently reported pain, numbness, and tingling of his lower extremities, which the Board finds is relatively moderate in degree (versus mild, moderately severe, or severe).  Thus, a 20 percent rating is warranted for each lower extremity for the entire appeal period.  However, a higher rating is not warranted because his impairment is wholly sensory in nature.  There are no objective impairments compatible with a moderately severe or worse level of disability reflective of incomplete paralysis.  There is no muscle atrophy or loss of strength.  He has consistently demonstrated full strength in his lower extremities.

He also has not shown any additional neurological impairment such as bowel or bladder dysfunction.  Therefore, separate ratings for such additional impairments are not warranted.  

In sum, the preponderance of the evidence of against a rating higher than 40 percent for the underlying low back disability, but the evidence supports assigning the higher 20 percent ratings, though no greater ratings, for the associated neurological impairment of the left and right lower extremities for the entire appeal period, so as of an earlier effective date (specifically, the date of this claim).

Extra-Schedular Consideration

In considering these claims for higher ratings, the Board also has considered whether the Veteran is entitled to an even greater level of compensation on an 
extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The symptoms associated with the Veteran's disabilities are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, however, so the Board finds that the rating criteria reasonably describe his disability.  As an example, his pain, as it affects his range of motion, is contemplated by DCs 5235 to 5242, and to the extent it also radiates into his lower extremities it is contemplated by DC 8520.  The same is true of the other symptoms he has shown.  Therefore, referral for consideration of extra-schedular ratings is not warranted.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities - provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

If a Veteran does not meet these threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he still may be entitled to a TDIU on an extra-schedular basis, provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).


While the regulations do not define "substantially gainful employment," VA adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See, too, Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

But having said that, the record must reflect that circumstances, apart from 
nonservice-connected conditions and advancing age, place the Veteran in a different position than other Veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's TDIU claim was received in November 2006.  In his TDIU application (on VA Form 21-8940), he reported that he had last worked as a police officer in March 2006, so earlier that year.  However, other records in the file confirm that, in actuality, he continued to work as a police officer for decades until retiring on January 1, 2011, so for some 5 more years.  He admittedly was transferred in 2005 to a much less physically demanding desk job (i.e., sedentary work) to accommodate his low back disability; however, the medical records are replete with references to his employment and intent to retire in approximately 2009.  For example, his February 2007 VA psychiatric examination revealed that he was still employed and enjoying job satisfaction.  In August 2007, he stated that he planned to retire in two years, so in 2009 or thereabouts.  When he subsequently was examined by VA for compensation purposes in July2011, he indicated he had retired early due to his multiple disabilities in January 2011, so just earlier that same year (although that was considerably later than the previously mentioned intended date in 2009).  He confirmed that he had worked in his employment as a police officer from 1980 until January 2011.  He therefore continued to be employed until then, and it is not shown that, although there had been accommodation made dating back to 2005, it was such that his continued employment from then until his retirement in 2011 could not be considered as nonetheless still substantially gainful versus just marginal.

And although not previously, he met the rating requirements for a TDIU as of the time of his retirement in January 2011, so was entitled to consideration of this benefit under 38 C.F.R. § 4.16(a), that is, without having to resort to the special extra-schedular provisions of subpart (b).  All requirements for a TDIU were met as of January 1, 2011.  Prior to then, he was gainfully employed, so a TDIU is not warranted prior to that date.

Also, as of July 21, 2011, a 100 percent schedular rating was granted for his psychiatric disability.  VA's General Counsel issued VA O.G.C. Prec. Op. No. 6-99 addressing questions related to situations when a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34   (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

But in view of the Court's decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which took a position contrary to the one reached in the OGC precedent opinion, the General Counsel took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.  Here, though, the Veteran already is receiving SMC.


ORDER

The claim for service connection for bilateral hearing loss is granted.

The claim for service connection for headaches also is granted.

As well, from December 28, 2004 to July 21, 2011, a higher 50 percent rating (rather than just a 10 percent rating) is granted for the service-connected psychiatric disability, subject to the statutes and regulations governing the payment of VA compensation.

An initial rating higher than 10 percent for the left knee disability, however, is denied.

Also, an initial rating higher than 40 percent for the low back disability is denied.


But for the entire appeal period (so not just since July 13, 2011), a 20 percent rating, though no greater rating, is granted for the left and right lower extremity radiculopathy, also subject to the statutes and regulations governing the payment of VA compensation.

And although a TDIU is not warranted prior to January 1, 2011, it is as of that date, subject to the statutes and regulations governing the payment of VA compensation.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


